Citation Nr: 0832910	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-10 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased disability rating for 
service-connected hemorrhoids, currently rated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
January 1982 and from January 1989 to December 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

Service connection was granted for hemorrhoids in December 
1991.  
A noncompensable (zero percent) disability rating was 
assigned.

In the September 2004 decision, the RO denied service 
connection for a right ankle condition, for a left shoulder 
condition, and for PTSD.  An increased rating from 
noncompensable  to 10 percent was granted for the service-
connected hemorrhoids.

In May 2008, the veteran testified at a video conference 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

Remanded issue

As will be discussed below, the issue of the veteran's 
entitlement to an increased rating for service-connected 
hemorrhoids is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran does not have a right ankle disability.

2.  A left shoulder disability was not incurred in service.

3.  The veteran has been diagnosed with PTSD.

4.  The veteran is not a veteran of combat.

5.  The veteran does not have a verified stressor event.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  A left shoulder disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a right ankle disability,  a left shoulder disability and 
PTSD.  As is discussed elsewhere in this decision, the 
remaining issues on appeal, entitlement to an increased 
disability rating for hemorrhoids, is being remanded for 
additional evidentiary development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The veteran was informed of the relevant law and regulations 
pertaining to his claims in letters from the RO dated in 
January 2004 and March 2004.  Crucially, the veteran was 
informed of VA's duty to assist him in the development of his 
claim and advised of the provisions relating to the VCAA in 
those letters.  Specifically, the veteran was advised in the 
letters that VA is responsible for obtaining records from any 
Federal agency, to include medical records and employment 
records.  

With respect to private treatment records, the letters 
informed the veteran that VA would make reasonable efforts to 
obtain relevant private records.  Copies of VA Form 21-4142, 
Authorization and Consent to Release Information, were 
included with the letters, and the veteran was asked to 
complete this release for each private healthcare provider so 
that VA could obtain these records on his behalf.  In the 
March 2004 letter, the veteran was asked to complete and 
return an enclosed PTSD questionnaire, 

The letters further emphasized: "you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has them.  If the holder of the 
evidence declines to give us the records or asks for a fee to 
provide them, we will notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the originals.]  

The March 2004 letter asked the veteran to send any evidence 
in his possession that pertained to his claim.  These 
requests comply with the "give us everything you've got" 
requirement formerly contained in 38 C.F.R. § 3.159 (b) in 
that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

The veteran was provided complete notice of the VCAA in the 
January 2004 and March 2004 letter, prior to the initial 
adjudication of his claims, which was by rating decision in 
September 2004.  Thus the requirement of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO, was 
satisfied.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in an April 2008 letter from the RO, which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the April 2008 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  In any event, because the veteran's 
service-connection claims are being denied, the matters of 
level of disability and effective date are moot. 

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims being decided herein. 
The RO has obtained the veteran's service treatment records, 
VA treatment reports, private treatment reports, and his 
Social Security Administration disability records.  

Under 38 C.F.R. § 3.159(c)(4) (2006), in initial service 
connection claims VA will provide a medical examination or 
opinion if the information and evidence of record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim but: (1) contains competent lay or medical 
evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  See 38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

No VA examination was provided relating to the veteran's 
right ankle, left shoulder, and PTSD.  No examination is 
necessary.  In the case of the veteran's right ankle, an 
examination was not warranted because there is no current 
disability of the right ankle.  With regard to the veteran's 
left shoulder, an examination was not warranted because there 
is no evidence that it was injured in service.  No 
examination was warranted for PTSD because there is no 
verified stressor event.  In short, with respect to each 
service connection claim an element required for the 
provisions of an examination is missing.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of a right ankle disability; 
no evidence of an in-service left shoulder disease and injury 
and no verified PTSD stressors. 

As will be explained in greater detail below, the outcome of 
the shoulder and PTSD claims hinges on what occurred, or more 
precisely what did not occur, during service. In the absence 
of evidence of in-service disease or injury, to include 
verified stressors, referral of these issues for an opinion 
as to etiology would in essence place the examining physician 
in the role of a fact finder. This is the Board's 
responsibility. In other words, any medical opinion which 
provided a nexus between the veteran's claimed disabilities 
and his military service would necessarily be based solely on 
the veteran's uncorroborated assertions regarding what 
occurred in service.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.
  
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  As 
noted in the Introduction, he testified at a Board video 
conference hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the service connection issues on appeal.  

1.  Entitlement to service connection for a right ankle 
disability.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, the current existence of a disability.  
Without it, service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

Concerning element (1), current disability, there is no 
competent medical evidence of a right ankle disability.  
Moreover, the veteran testified at the May 2008 hearing that 
although he hurt his ankle playing with a Frisbee in service 
during 1990, he had not had any treatment or further problems 
with it since that time.  He said that it did not bother him.  
See the May 2008 hearing transcript, p. 16.

As was discussed in the law and regulations section above, it 
is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  There being no current disability of the right 
ankle, Hickson element (1) is not met.  The claim is denied 
on that basis. 

2.  Entitlement to service connection for a left shoulder 
disability.

Analysis

Concerning Hickson element (1), current disability, a VA 
medical treatment report dated January 14, 2005 shows that 
the veteran has been diagnosed with impingement syndrome of 
the left shoulder.  Therefore, Hickson element (1) is met.

Hickson element (2) requires evidence of disease or injury in 
service. The Board will separately discuss disease and 
injury.

Concerning disease, the veteran's service medical treatment 
records are negative  
for any left shoulder complaints or findings.  It appears 
that a left shoulder disorder was not diagnosed until well 
over a decade after the veteran separated from military 
service.

With respect to injury, the veteran contended in his May 2008 
testimony that he injured his shoulder playing football when 
he was stationed in Germany.  He said that he went to the 
hospital and was on put on light duty for six months.  See 
the hearing transcript, pp. 9-15.  However, review of the 
veteran's service treatment shows that on October 28, 1990 
when he was stationed in Germany he was treated at a hospital 
emergency room for an injury to his right shoulder due to a 
fall playing football.  An x-ray study of the right shoulder 
showed no fracture.  The veteran was given modified duty for 
a week until November 5, 1990.  [The Board notes that there 
is one fleeting reference to the left shoulder, but this 
appears to be an error,  inasmuch as there were several 
references to the right shoulder and, crucially, the 
x-rays were of the right shoulder.]  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  

The contemporaneous evidence does not support that the 
veteran sustained an injury to his left shoulder in service.  
Rather, the service medical treatment  records show an acute 
and transitory injury to his right shoulder.  It may be that 
the veteran's memory of the incident has dimmed with time.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  In that connection, the 
contemporaneous evidence also does not support the veteran 
recent report of an extended six month period of light duty 
after the shoulder injury.  In fact, as will be discussed in 
connection with the veteran's PTSD claim below, within a 
couple of months after the October 1990 right shoulder injury 
he was driving a truck in the desert during the Persian Gulf 
war. 

In short, for reasons explained above the Board finds that 
the evidence against the claim preponderates as to this 
element.  Hickson element (2) is therefore not met.  The 
claim is denied on this basis alone.

With respect to the final element, medical nexus, in the 
absence of in-service disease or injury medical nexus is an 
impossibility.  There is, in fact, no medical evidence which 
serves to link the veteran's currently diagnosed left 
shoulder disability and his military service.  The claim 
fails on that basis also.

To the extent that the veteran is contending that his left 
shoulder disability is related to his military service, it is 
well-settled that lay persons without medical training, such 
as the veteran, are not competent to attribute symptoms to a 
particular cause. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left shoulder disability.  The benefit sought on appeal is 
accordingly denied.  

3.  Entitlement to service connection for PTSD.

Pertinent law and regulations

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressors; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Action Ribbon, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors; and 
(3) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred.  See 38 
C.F.R. § 3.304(f) (2007).

With respect to the first element, treatment reports from the 
Black Hills, South Dakota, VAMC show that the veteran was 
diagnosed with PTSD in early 2004.  A VA treating 
psychiatrist in February 2004 diagnosed the veteran with 
PTSD.  The record also contains a certificate showing that 
the veteran completed the VA PTSD residential rehabilitation 
program at Hot Springs, South Dakota, on April 23, 2004.  A 
November 2006 VA treatment report shows a diagnosis of PTSD.  
Therefore, element (1) of 38 C.F.R. § 3.304(f) is satisfied.

With regard to the second element, a link, established by 
medical evidence, between current symptoms of PTSD and an in-
service stressor, the VA psychiatrist in February 2004 based 
her diagnoses of PTSD on the veteran's reports of stressors 
in Saudi Arabia and Kuwait during the first Gulf War.  The 
November 2006  VA treatment report shows a diagnosis of PTSD 
due to childhood abuse/neglect and the military. Thus, 
element (2) of 38 C.F.R. § 3.304(f), nexus, has also been 
met.
  
Concerning the critical third element, a stressor, as was 
discussed above either combat status must be established or a 
non-combat stressor must be verified.  

In an April 2004 handwritten stressor statement the veteran 
essentially repeated  events he had previousy reported in 
treatment. The veteran's reported stressors included having 
spent about 90 days in fire zones where his life was 
threatened; having an officer thrust a detached head in his 
face; attempting to assist a mortally injured soldier and 
getting his brains splashed on his face; being a mile away 
when guard barracks were blown up; and feeling the blood in a 
tank where two soldiers had been killed.  

The veteran's service personnel records show that he was 
stationed in Saudi Arabia from December 13, 1990 to May 6, 
1991.  His DD Form 214 does not show that he received any of 
the usual medals that denote involvement in combat.  
Moreover, his MOS was food service specialist, which is not 
indicative of exposure to combat.
There is of record a March 2004 statement from the veteran's 
NCOIC in Saudi Arabia to the effect that the veteran was a 
rations truck driver in Saudi Arabia and Kuwait.  The 
veteran's own testimony indicates that he was in a support 
position, and that he saw only the aftermath of battle.  

In order to qualify for combat status, 38 U.S.C. § 1154 
requires that the veteran have actually participated in 
combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  It does not apply to 
veterans, such as this veteran, who served in a general 
"combat area" or "combat zone" but did not themselves engage 
in combat with the enemy.  See VAOPGCPREC 12-99.  The Board 
accordingly finds that the veteran is not a veteran of 
combat.  

Inasmuch as status as a combat veteran has not been 
established, the veteran's lay testimony alone is not enough 
to establish the occurrence of the alleged stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports the veteran's testimony.  See Doran 
v. Brown, 
6 Vet. App. 283, 289 (1994).  
  
The bulk of the veteran's stressors are not amenable to 
verification because they lack the required "who, what, when 
and where".  The one potentially verifiable stressor 
involved a scud missile attack.  The veteran stated two weeks 
after arriving in Dhahran a scud missile hit and killed a lot 
of people.  He heard the blast and saw the shape the bodies 
were in.  After being requested to provide more specific 
information about his stressor events, in a March 2007 
statement the veteran stated that he had been assigned to the 
7th Corps 3rd Army Division, 13th Supply and Service Battalion, 
at Kuwait City.  He stated that scud missiles landed during 
December 1990 and January 1991 on the road to Dhahran.  

Pentecost v. Principi, 16 Vet. App. 124 (2002) stands for the 
proposition that if a veteran may be placed in the vicinity 
of a documented incident, it is not necessary that his exact 
location be pinpointed.  The Court has expressly held that a 
veteran need not prove "every detail" of an alleged stressor 
under such circumstances. 

The record includes a memorandum from the RO's Joint Services 
Research and Records Center (JSRRC) Coordinator documenting 
that the information provided by the veteran was insufficient 
to send to JSRRC and/or insufficient to allow for meaningful 
research of the Marine Corps or National Archives and Records 
Administration (NARA) records.  It was noted that the veteran 
was asked in a follow-up March 2007 letter to provide a 60 
day time frame, the name of the unit at the time of the 
stressful events, the names of those involved, and a 
geographic location for each specific incident.  The veteran 
indicated there were scud attacks on Dhahran during December 
1990 and January 1991, one in particular where he heard the 
blast a mile away during December 1990.  The Board takes 
notice that scud attacks started on January 18, 1991, after 
the time frame reported by the veteran. Online research by 
the RO,  shows that on February 25, 1991 a scud warhead hit 
the United States barracks in Dhahran, again after the time 
frame indicated by the veteran.  

Because the information provided by the veteran was lacking 
in necessary details to allow for a meaningful search and was 
contrary to information contained in official records, the RO 
was unable to make any further attempt to verify the 
veteran's claimed stressor events. 

In short, the veteran's claimed stressors have not been 
verified.  The law states that, inasmuch as the claimed 
stressors were not combat related, his testimony alone will 
not suffice to verify a claimed stressor incident.  The final 
38 C.F.R. § 3.304(f) element has not been met, and the 
veteran's claim fails on that basis.  

Therefore, the Board finds that the preponderance of the 
evidence is against the claim.  The claim of entitlement to 
service connection for PTSD is accordingly denied.


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for PTSD is denied.


REMAND

4.  Entitlement to an increased disability rating for 
service-connected hemorrhoids, currently rated 
10 percent disabling.

The most recent VA examination was in August 2004.  That 
examination was the basis for the RO's September 2004 
decision which granted a 10 percent rating.  

At the May 2008 hearing, the veteran testified, in essence, 
that his hemorrhoids had become more severe recently. It was 
discussed at the hearing that another examination could be 
necessary.  See the hearing transcript, pp. 5-8.

Under the circumstances here presented, a more current 
medical examination of the veteran's service-connected 
hemorrhoids is necessary. See Snuffer v. Gober, 10 Vet. App. 
400 (1997) [a veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for 
an examination by a medical professional 
to determine the current severity of the 
veteran's service-connected hemorrhoids.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.  

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claims of 
entitlement to an increased rating for 
service connected hemorrhoids.  If the 
benefit sought on appeal remains 
denied, VBA should provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


